Citation Nr: 1443527	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  11-18 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1950 to June 1953. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The appellant is the Veteran's surviving spouse.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's case (Virtual VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran died on September [redacted], 2006 due to pneumonic aspiration.  The death certificate further read that this was, in turn due to the Veteran's cerebrovascular accident and a history of a seizure disorder.  It is noted that he was service-connected for residuals of cold weather injuries for the face, bilateral feet, and bilateral hands, as well as bilateral hearing loss and tinnitus.

The appellant has advanced the argument that the Veteran's residuals of cold weather injuries led to his ultimate death.  In this regard she has asserted that she has observed the Veteran's condition in relation to those injuries deteriorate over the years, showing evidence of pain, numbness, tingling, and weakness.  Ultimately, the appellant believes that the residuals of the cold weather injuries progressively deteriorated until the Veteran's body finally shut down.

Alternatively, the appellant has asserted that the Veteran's diagnosed supranuclear palsy could also have led to the Veteran's death, as its degenerative effects could have caused the Veteran to deteriorate until his body shut down.  At the outset, it is noted that, although VA outpatient treatment records show that the Veteran did have a diagnosis of supranuclear palsy, he has never been service-connected for this condition.  In this regard, the appellant contends that the Veteran possibly contracted this condition while in military service.  In support, the appellant provided literature from the Mayo Clinic discussing supranuclear palsy, its theoretical causes, symptoms, and treatment.  In particular, the appellant referenced a theory that this condition is caused by a virus and carries the signature of a high fever at onset.  In this regard, the appellant provided reference to the Veteran's service treatment records showing that he was seen for an unexplained fever in September 1952.  Thus, the appellant believes that the Veteran may have contracted a virus that caused his supranuclear palsy at that time and ultimately led to his death in September 2006.

A review of the Veteran's VA outpatient treatment records and private treatment records revealed that he has been treated for a number of neurological and degenerative conditions since the 1990s.  Of note, these records do not contain any discussion of the Veteran's supranuclear palsy being related to service or contracted by a virus.  They do, however, show that the Veteran was treated for residuals of a cerebrovascular accident, received a craniotomy to treat a giant basal aneurysm, and that he did have a separate seizure disorder, not related to his stroke or his supranuclear palsy.  Other non service-connected disabilities for which the Veteran was treated included coronary artery disease, organic brain disease syndrome, diabetes mellitus type II, pneumonia, and prostate cancer.

In the months before the Veteran's death, he had been hospitalized in May 2006 and July 2006.  The discharge summary in May 2006 showed that the Veteran had diagnoses of coronary artery disease, diabetes mellitus type II, chronic cystic hygroma, a seizure disorder, history of prostate cancer, hypothyroidism, transurethral resection of prostrate, and supranuclear palsy.  The hospital report in July 2006 showed a diagnosis of progressive supranuclear palsy and chronic aspiration.  The Veteran continued to be followed for chronic aspiration and was placed under hospice care.  A podiatry note in August 2006 indicated that the Veteran received treatment for heel ulcers as a result of his diabetes mellitus type II, peripheral vascular disease, and cold weather injuries.  

The Board finds that a VA opinion is necessary to substantiate the claim.  Also, treatment records should be procured from Odessy Health Care- Hospice.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to provide a VA Form 21-4142 for any outstanding private treatment records pertaining to treatment and care the Veteran reportedly received from the Odessy Health Care-Hospice. Following receipt of authorization with sufficient identifying information, obtain these records.  Two attempts should be made to obtain relevant private records, unless a formal finding can be made that a second request for such records would be futile.  If such records are unavailable, the claims file should be clearly documented to that effect, and the appellant must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, make arrangements for the Veteran's claims file and a copy of this Remand to be reviewed by an appropriate physician (M.D.) for an opinion on the following:

(a)  Is it at least as likely as not (i.e., a 50% or greater probability) that the Veteran's supranuclear palsy is etiologically related to his military service, to include treatment for a high fever in September 1952?  The appellant believes that the Veteran may have contracted a virus manifested by a high fever in September 1952 which caused the Veteran's supranuclear palsy and ultimately led to his death.  The appellant has submitted an article for support of her theory.  See Progressive Supranuclear Palsy downloaded in July 2011 (Claims file volume 11).  

(b)  Is it at least as likely as not (i.e., a 50% or greater probability) that the Veteran's service-connected disabilities, including residuals of cold weather injuries to the face, feet, and hands (and supranuclear palsy if found to be service connected), singly or jointly with some other condition, were the immediate or underlying cause of death, or was etiologically related thereto?  The appellant believes that the residuals of the cold weather injuries progressively deteriorated until the Veteran's body finally shut down.

(c) Is it at least as likely as not (i.e., a 50% or greater probability) that the Veteran's service-connected disabilities, including residuals of cold weather injuries to the face, feet, and hands (and supranuclear palsy if found to be service connected), contributed substantially or materially to the Veteran's death, that they combined to cause death, or that they aided or lent assistance to the production of death?  The appellant believes that the residuals of the cold weather injuries progressively deteriorated until the Veteran's body finally shut down.

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion. 

3.  After the above action has been completed, readjudicate the appellant's claim.  If the claim remains denied, issue to the appellant and her representative a SSOC.  Afford them the appropriate period of time within which to respond thereto.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



